    Case: 1:12-cv-04069 Document #: 867 Filed: 08/04/20 Page 1 of 2 PageID #:51184



                      IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    GERARDO ARANDA, GRANT
    BIRCHMEIER, STEPHEN PARKES, and
    REGINA STONE, on behalf of themselves and          Case. No. 12-cv-4069
    a class of others similarly situated,
                                                       Hon. Matthew F. Kennelly
                 Plaintiffs,

                      v.

    CARIBBEAN CRUISE LINE, INC.,
    ECONOMIC STRATEGY GROUP,
    ECONOMIC STRATEGY GROUP, INC.,
    ECONOMIC STRATEGY, LLC, THE
    BERKLEY GROUP, INC., and VACATION
    OWNERSHIP MARKETING TOURS, INC.,

                 Defendants.



          FINAL ORDER REGARDING OBJECTIONS TO THE SPECIAL
    MASTER’S AWARDS OF CALLS DATED MAY 17, 2019 AND DECEMBER 2, 2019

It is hereby ORDERED THAT:

        Pursuant to the Memorandum Opinion and Order dated July 31, 2019 (dkt. 804), as well

as the Memorandum Opinion and Order dated July 22, 2020 (dkt. 846), and the Order dated July

25, 2020 (dkt. 849) , the Court enters the following Final Order on the parties’ objections to the

special master’s Awards of Calls dated May 17, 2019 and December 2, 2019 (together, “special

master’s ruling”) and on Plaintiffs’ Supplemental Motion For Attorney’s Fees: 1

        1.     The Court sustains the plaintiffs’ objection to the special master’s ruling that the

defendants could successfully rebut the three-call presumption afforded to Option 1 claimants by




1
 Unless otherwise noted, defined terms have the same meaning as used in the Court’s
Memorandum Opinion and Order of July 31, 2019.
  Case: 1:12-cv-04069 Document #: 867 Filed: 08/04/20 Page 2 of 2 PageID #:51185




relying on the Class List as the “factual basis” for their challenge. The settlement administrator

shall award three calls to each of the 43,158 claimants whose claims were challenged on this basis.

       2.      The Court sustains the defendants’ objections to the use of the List of 97 to increase

the number of calls awarded to Option 2 claimants beyond the number of calls they claimed on

their claim forms. The settlement administrator shall award each Option 2 claimant who falls into

this category credit for the number of calls they claimed on their claim form.

       3.      The Court vacates the special master’s award of 250 calls to claimant Daisy Exum.

The Court awards Ms. Exum 15 calls.

       4.      In all other respects, the Court overrules the parties’ objections and sustains the

special master’s rulings.

       5.      Finally, the Court grants Plaintiffs’ Supplemental Motion for Attorney’s Fees in the

amount of $3,858,119.53.

       6.      The Court hereby directs entry of this Final Order pursuant to Federal Rule of Civil

Procedure 58 based upon the Court’s finding that there is no just reason for delay of enforcement

or appeal of this Final Order.



IT IS SO ORDERED.


ENTERED: August 4, 2020
                                              HONORABLE MATTHEW F. KENNELLY
                                              UNITED STATES DISTRICT JUDGE




                                                 2
